Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Kim on July 11th, 2022.
The application has been amended as follows: 
(Currently Amended) A method of identifying a biomarker in a tissue sample comprising: 
	receiving, by an image analysis system, an acquired image, the acquired image having been acquired by an image acquisition system, the acquired image being: 
	a digital image of the tissue sample whose pixel intensity values correlate with 	the strength of an autofluorescence signal of the tissue sample; 
	providing a trained machine learning logic (MLL), the MLL having been trained to identify tissue regions predicted to comprise a first biomarker; 
	inputting the received acquired image into the MLL; and
	automatically transforming, by the MLL, the acquired image into an output image, the output image highlighting tissue regions predicted to comprise the first biomarker. 

(Currently Amended) The method of claim 1, wherein the output image is a virtual staining image, and the automatically transforming comprises: 
	setting the pixel intensity values of the image regions of the virtual staining image predicted to comprise the first biomarker such that they optically simulate the presence of a first biomarker-specific stain based on the strength of the autofluorescence signal of the tissue sample of the digital image, the first biomarker-specific stain being adapted to selectively stain the first biomarker. 

(Currently Amended) The method of claim 1, wherein the first biomarker is a biomarker known to be selectively contained in one of a plurality of known immune cell sub-types, the first biomarker being one of: CD4, CD8, CD3, FAP, or Foxp3.

(Currently Amended) The method of claim 1, further comprising generating the trained MLL, the generation comprising: 
	acquiring, by an image acquisition system, a plurality of first training images, each first training image depicting a respective training tissue sample and being: 
a digital image of a training tissue sample, the pixel intensity values of said digital image correlating with and being indicative of the strength of an autofluorescence signal of the training tissue sample; 
	staining unstained or de-stained versions of the training tissue samples used for acquiring the first training images or staining unstained training tissue samples with the first biomarker-specific stain, the first biomarker-specific stain being adapted to selectively stain the first biomarker in the training tissue samples; 
	acquiring, by the image acquisition system, a plurality of second training images, each second training image depicting a respective one of the training tissue samples having been stained with the first biomarker-specific stain; and
	inputting the first and second training images into an untrained version of the MLL, wherein the first and second training images depicting the same training tissue sample, if any, are neither assigned nor aligned with each other, and training the MLL such that the MLL learns to identify regions in the second training images depicting tissue regions in the training tissue samples which are predicted to comprise the first biomarker using intensity information contained in the first training image which depicts the same training tissue sample.

(Currently Amended) The method claim 1, wherein the training of the MLL further comprises training the MLL to learn an image transformation routine, the image transformation routine being adapted to transform each of the first training images into a virtual staining image that is identical or similar to a plurality of second training images having been obtained for the same training tissue sample. 

(Currently Amended) An image analysis system comprising: 
one or more processors; 
a volatile or non-volatile storage medium, the storage medium comprising an acquired image, the acquired image having been acquired by an image acquisition system, the acquired image being, 
a digital image of a tissue sample whose pixel intensity values correlate with the strength of an autofluorescence signal of the tissue sample, the storage medium further comprising a trained machine learning logic (MLL), the MLL having been trained to identify tissue regions predicted to comprise a first biomarker; and
a program logic executable by the one or more processors and configured to input the received acquired image into the MLL, 
the MLL being configured to automatically transform the acquired image into an output image, the output image highlighting tissue regions predicted to comprise the first biomarker[.], and
the output image is a virtual staining image generated based on the strength of the autofluorescence signal of the tissue sample of the digital image.

 (Currently Amended) An image-to-image translation method comprising: 
	receiving, by an image analysis system, a digital pathology image of a first desired category; and
automatically transforming, by a machine learning logic (MLL) being a trained generative adversarial network (GAN) network, the GAN network being a cyclic GAN or a network having conditional GAN architecture or a network having a discover cross-domain relations (DISCO)-GAN architecture, the digital pathology image of the first desired category into a digital pathology image of a second desired category; 
	wherein the digital pathology image of the first desired category is an acquired image highlighting first regions of a tissue sample, the first regions being auto-fluorescent regions; and 
	wherein the digital pathology image of the second desired category is a virtual staining image, the virtual staining image highlighting second regions of the tissue sample, the second regions being regions of the tissue sample predicted by to comprise a first biomarker, the virtual staining image generated based on the strength of the auto-fluorescent regions of the tissue sample of the digital pathology image of the first desired category.

The following is an examiner’s statement of reasons for allowance:
The claims require the acquisition of a digital image whose pixel intensity values correlate with the strength of an autofluorescence signal and the transformation of the image into an output image predicting regions of a first biomarker. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Relevant prior art predicts regions of biomarkers using other biomarker signals or fluorescent stains. Disclosure of autofluorescence signals within the relevant art relate to minimizing the effects of autofluorescence signals or removing them all together rather than as a basis for biomarker prediction. Hollman-Hewgley et al. (US 2015/0141278 A1; hereafter: Hollman) discloses that fluorescence and autofluorescence signals can be used to generate virtual staining images. However, Hollman does not suggest that autofluorescence signals alone could be used and further discloses that autofluorescence signals are corrected/minimized in their embodiments rather than being used as a basis for biomarker predict. Therefore, the present invention contains distinguishing technical features over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed June 14th, 2022, with respect to Claims 1-18 have been fully considered and are persuasive.  The rejections of the previous Office Action have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5 and 8-17 allowed.
The following is an examiner’s statement of reasons for allowance: See Examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/
Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668